Abatement Order filed January 3, 2019




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-18-00741-CV

                    IN RE SCOTT M. CLEARMAN, Relator

                           ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                                Probate Court No. 1
                              Harris County, Texas
                          Trial Court Cause No. 461,672

                          MEMORANDUM OPINION

      On Friday, August 24, 2018, relator Scott M. Clearman filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel respondent, the
Honorable Loyd Wright, presiding judge of Probate Court No. 1 of Harris County,
to vacate his orders of July 10, 2018, and August 2, 2018, regarding relator’s motion
to quash.

      Respondent ceased to hold the office of Judge of Probate Court No. 1 of Harris
County, Texas, after the institution of this action. Therefore, we are required to abate
this mandamus proceeding to permit respondent’s successor, the Honorable Jerry
Simoneaux, to reconsider the decision regarding relator’s request for relief. See
Tex. R. App. P. 7.2(b).

      This mandamus proceeding is abated until February 4, 2019, by which time
Judge Simoneaux shall advise this court of the action taken on relator’s request. This
court will then consider a motion to reinstate or dismiss this proceeding, as
appropriate.

                                   PER CURIAM




                                          2